Citation Nr: 1801173	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran had active service from March 1967 to September 1969.  The Veteran died in September 2011.  The appellant claims as a surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently returned to the RO in Winston-Salem, North Carolina.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant claims that the Veteran's death is due to his service.  The Veteran's death certificate notes immediate cause of death to be cardio respiratory failure and the underlying causes of death to be progressive renal failure, hepatocellular cancer and portal vein thrombosis.  The appellant alleges that exposure to Agent Orange caused the Veteran's death.  She also noted that hepatocellular cancer is usually from hepatitis C.  The appellant also explained that the Veteran suffered from undiagnosed and untreated posttraumatic stress disorder (PTSD) which caused him to abuse alcohol which caused his death.  VA treatment records show that prior to his death, the Veteran was treated for cirrhosis, residuals of a foreign body in soft tissue of his foot, cholelithiasis, hypertension, erectile disorder, and chronic hepatitis C.  Service connection is in effect for two disabilities: shell fragment wound to the left foot with two retained foreign bodies and scar on the right thigh. 

An opinion is needed to determine if the Veteran's death is due to his service.  

If the clinician finds that hypertension caused the Veteran's death, the relationship between hypertension and Agent Orange should be considered.  The fact that hypertension is not on the list of disabilities presumed to be associated with exposure to Agent Orange, however, cannot be the sole basis for finding a lack of nexus between hypertension and Agent Orange exposure.  Cf. Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  NAS has indicated that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332-01 (Dec. 27, 2010)).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion . 

After reviewing the file, the clinician should provide the following opinions:

a.  The examiner should determine whther there was any relationship between hypertension and presumed Agent Orange exposure

The fact that hypertension is not on the list of disabilities presumed to be associated with exposure to Agent Orange, however, cannot be the sole basis for finding a lack of nexus between hypertension and Agent Orange exposure.  Cf. Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  NAS has indicated that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure.  

b. The clinician should also provide an opinion as whether any service-connected disability (e.g., shell fragment wound left foot with two retained foreign bodies and scar on the right thigh) caused or contributed to death.

2. The appellant should be invited to submit any evidence that may exist that could establish that the Veteran had PTSD and that he used substances to self-medicate.  Any other evidence linking the cause of death to service should be submitted.


3.  If the RO finds that a psychological opinion is needed to determine if the Veteran had an undiagnosed PTSD disability that caused him to abuse alcohol, please obtain this opinion as well.  

4. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




